The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order enjoining the defendants from in any manner using the word “ Regular ” in connection with or in advertising their designation to party position or public office, for the primary election to be held on September 17, 1935, in the seventeenth Assembly district, Kings county, affirmed, without costs. No opinion. Lazansky, P. J., Young, Tompkins and Johnston, JJ., concur.